Citation Nr: 1723628	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for duodenal deformity due to scarring from ulcer, currently rated as 20 percent disabling.

3.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the claims file.

In January 2012 and March 2014, the Board remanded the appeal for additional development.  It is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims involving tinea pedis and a duodenal deformity, the most recent VA examinations of these disabilities took place in February 2013.  Since that time, the Veteran has continued to seek treatment for these disabilities and in correspondence dated March 2017, the representative argued that these examinations do not adequately portray the current severity of his tinea pedis and duodenal deformity.  In light of the representative's statements, the Veteran's continued treatment, and length of time since the last VA examination, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As adjudication of the claim for a TDIU is dependent upon the outcome of the remaining appeals, it is intertwined with those issues and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examinations to evaluate the current severity of his service-connected tinea pedis and duodenal deformity.  The claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to tinea pedis and duodenal deformity.

2.  After completion of the above, the AOJ should determine if any additional development is warranted, to include in connection with the appeal for a TDIU, and if so, such development should be completed.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




